Case 5:19-cv-00570-PSG-KK Document 21 Filed 05/07/19 Page 1 of 1 Page ID #:115




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  HGCI, INC.                                CASE NO:
                                            5:19−cv−00570−PSG−KK
                Plaintiff(s),
        v.
                                            ORDER SETTING SCHEDULING
  LUXX LIGHTING, INC.                       CONFERENCE



               Defendant(s).




      This matter is set for a scheduling conference on December 23, 2019 at 02:00 PM.

   The Conference will be held pursuant to F.R.Civ. P. 16(b). The parties are reminded of

   their obligations to disclose information and confer on a discovery plan not later than

   21 days prior to the scheduling conference, and to file a joint statement with the Court

   not later than 14 days after they confer, as required by F.R. Civ.P. 26 and the Local

   Rules of this Court. In their F.R.Civ. P. 26(f) Report, the parties shall indicate whether

   they have agreed to participate in the Court's ADR Program, to private mediation or,

   upon a showing of good cause, to a Magistrate Judge for a settlement conference.
   Failure to comply may lead to the imposition of sanctions.

      IT IS SO ORDERED.


  DATED: May 7, 2019
                                        Philip S. Gutierrez
                                        United States District Judge
                                               −1−
